Pearson, C. J.
The legal effect of the deed of gift is too plain to admit of argument. The absolute estate vested in Mrs. Harrell, by the application of two well-settled principles of law, both of which exclude the plaintiffs from any benefit under the deed.
At the date of the deed, 1823, the common law was applicable as well to the transfer of slaves as of other personal property, and according to an established principle, a life-estate consumed the entire estate, and a limitation over was inoperative, except in a will or deed of trust.
In the second place, it is clear, that the “ rule in Shelly’s case” applies. So that the whole estate vested in Mrs. Harrell by the deed and passed to her, and then to her husband jure ma/riti.
Per Curiam,
Judgment affirmed.